Concurring Opinion by
Mr. Justice Roberts:
It is indeed regrettable that public employees seeking the opportunity for discussion and review of their employment and wage grievances should be obliged to resort to litigation to compel their governmental employer to name its representative to the three-member panel. It is regrettable, also, that the governmental agency involved remained indifferently silent and apparently unconcerned while its employees pursued a controversy of this nature to an appellate court. A more responsive attitude, under the circumstances, would have been desirable. Likewise, a more flexible *658procedural attitude by appellant might have produced an earlier approach to the merits of the. dispute.
The Legislature, fully aware that in organized community life the early adjustment of grievances of this nature is highly desirable, wisely provided the appropriate setting for such conference negotiations. Delay in setting up the panel creates additional discord and makes effective conciliation more difficult.1
Now that the legal responsibility for the agency’s participation has been determined, this proceeding will have been a futile and meaningless experience, unless the governmental unit involved acts promptly and in harmony with the spirit of the statute creating the panel.
It is clear that the legislative objective has the best chance for success if the governmental employer acts with the same promptness and good faith expected of other employers and if the parties approach the arbitration forum with a mature attitude of mutual reasonableness and understanding, as well as proper regard and appreciation for the public interest.
Mr. Chief Justice Bell and Mr. Justice Benjamin K. Jones join ill this concurring opinion.

 Even though more than eight months have elapsed since the employees-requested the appointment of the statutory panel, appellant, too, shares responsibility for the delay.